Citation Nr: 1104203	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-15 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
from October 1, 2005, and in excess of 50 percent from July 6, 
2009, for major depressive disorder (previously dysthymic 
disorder).

2.  Entitlement to an initial evaluation in excess of 20 percent 
from October 1, 2005, and in excess of 90 percent from June 25, 
2009, for bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 20 percent 
for herniated nucleus pulposus.

4.  Entitlement to an initial evaluation in excess of 10 percent 
from October 1, 2005, and in excess of 60 percent from June 29, 
2009, for varicose veins, left lower extremity.


REPRESENTATION

Appellant represented by:	John Gately, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a Veteran served on active duty from October 
1982 to October 1985, from May 1986 to May 1990, from April 2003 
to March 2004, and from April 2005 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO).


FINDING OF FACT

In December 2010, prior to the promulgation of a decision in the 
present appeal, the Board received notification from the 
appellant's representative that the Veteran wished to withdraw 
his Substantive Appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  The appellant, via written statement of his 
representative received by the Board in December 2010, has 
withdrawn this appeal and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


